               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 1 of 12 Page ID #:1



                   1   BROWER LAW GROUP
                       A Professional Corporation
                   2   STEVEN BROWER (SBN: 93568)
                       Steve@BrowerLawGroup.com
                   3   TAE J. IM (SBN: 139334)
                       Tae@BrowerLawGroup.com
                   4   23601 Moulton Parkway, Suite 220
                       Laguna Hills, CA 92653
                   5   Telephone: (949) 668-0825
                   6   Attorneys for Plaintiff
                   7
                   8                        UNITED STATES DISTRICT COURT
                   9                      CENTRAL DISTRICT OF CALIFORNIA
              10
              11 AROVAST CORPORATION,                              Case No.
              12                   Plaintiff,                      COMPLAINT FOR:
                                                                   1) DECLARATORY JUDGMENT;
              13            v.                                     2) BREACH OF CONTRACT;
                                                                   3) TORTIOUS BREACH OF THE
              14 GREAT AMERICAN E&S                                COVENANT OF GOOD FAITH
                 INSURANCE COMPANY,                                AND FAIR DEALING;
              15
                         Defendant.                                DEMAND FOR JURY TRIAL
              16
              17                                 GENERAL ALLEGATIONS
              18            Jurisdiction and Parties
              19            1.     Pursuant to Local Rule 8-1, requiring that the first paragraph set forth
              20 the basis for jurisdiction, this Court has subject matter jurisdiction over this case as a
              21 matter of diversity jurisdiction pursuant to 28 U.S.C. § 1332 in that it is between
              22 citizens of different states and the amount in controversy exceeds $75,000, as more
              23 fully alleged herein.
              24            2.     Plaintiff Arovast Corporation (“Arovast”) is a corporation, organized
              25 and existing under the laws of the State of California, with a principal place of
              26 business in the County of Orange, State of California, which is within the Central
              27 District of California.
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               1
                                                          Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 2 of 12 Page ID #:2



                   1        3.     Arovast is informed and believes, and therefore alleges, that Defendant
                   2 Great American E&S Insurance Company (“Great American”) is a corporation,
                   3 organized and existing under the laws of the State of Ohio, with a principal place of
                   4 business in the State of Ohio. Great American is, for the purposes of this Complaint,
                   5 an insurance company.
                   6        4.     Venue is proper before this Court in that Great American sold and
                   7 delivered the relevant policy of insurance to Arovast in the County of Orange, which
                   8 is therefore the place of the contract, and Great American also breached the
                   9 obligations thereunder within the County of Orange, the place in which performance
              10 by payment of policy benefits was due, all as more fully set forth below.
              11            Insurance Policy
              12            5.     Arovast purchased, from Great American a Commercial General
              13 Liability (“CGL”) insurance policy, policy number PL2644811, for the policy period
              14 of November 8, 2018 through November 18, 2019 (“Great American Policy”). A
              15 copy of the policy is attached hereto as Exhibit “A”.
              16            6.     Arovast is informed and believes, and therefore alleges, that Arovast
              17 provided Great American with all information requested by Great American
              18 regarding the nature and operation of Arovast prior to the issuance of the Great
              19 American Policy. Great American knew, when it issued the Great American Policy,
              20 that Arovast was intending to acquire insurance which would provide coverage for
              21 claims based on alleged negligence, specifically including but not limited to product
              22 liability, for products distributed by Arovast, which were described in the Great
              23 American policy as “Kitchen appliances and home appliances.”
              24            7.     Pursuant to Insuring Clause 1.A. of the Great American Policy:
              25            We will pay those sums that the Insured becomes legally obligated to
              26            pay as damages because of “bodily injury” or “property damage” to
              27            which this insurance applies. We will have the right and duty to defend
              28            the Insured against any “suit” seeking those damages. . .
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               2
                                                          Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 3 of 12 Page ID #:3



                   1         8.    Arovast is informed and believes, and therefore alleges, that Great
                   2 American drafted the Great American Policy without consultation with, or
                   3 modification by, Arovast, except to the extent, if any, that Great American offered,
                   4 often for an additional premium, the option of adding other and further provisions to
                   5 the Great American Policy, which provisions were also drafted by Great American.
                   6 As such, any ambiguity in the Great Amerian Policy must be construed against Great
                   7 American and in favor of coverage for Arovast.
                   8         9.    The obligations owed by Great American to Arovast, under the Great
                   9 American Policy, continue in full force and effect as of this date, subject to the terms
              10 and conditions thereof. Arovast has complied with every obligation under the Great
              11 American Policy, except those which have been excused by the conduct of Great
              12 American, if any.
              13             Leafstedt Suit
              14             10.   On or about January 8, 2021 a suit was filed against Arovast dba Cosori
              15 Corporation by C.A.L, a minor by and through Paul Alan Leafstadt in the District
              16 Court of Colorado (“Leafstedt Suit”). The Leafstedt Suit generally alleges that
              17 Arovast designs, manufactures, markets, imports, distributed and/or sold a “Cosori
              18 Original 6qt Pressure Cooker” model C2126-PC (“Pressure Cooker”). The Leafstedt
              19 Suit further alleges that on or about February 27, 2019 the minor plaintiff suffered
              20 serious burn injuries when the lid of the Pressure Cooker was able to be rotated and
              21 opened while the contents were still under pressure, thereby allegedly allowing the
              22 heated contents to escape and injure the underlying plaintiff.
              23             11.   The Leafstedt Suit also alleges, as is common in a product liability
              24 action, that the safety mechanisms failed and that the device should have been
              25 redesigned to incorporate safer alternatives. It also alleged, as is common in a
              26 product liability action, that the website and owner’s manual for the product included
              27 certain representations such as “lid will remain locked until the float valve drops
              28 down,” “latest generation multi-use kitchen appliance,” and “9 safety mechanisms
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                3
                                                           Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 4 of 12 Page ID #:4



                   1 ensure safe operation for daily use.” The Leafstedt Suit includes causes of action for
                   2 Strict Liability; Negligence; Breach of Express Warranty; Breach of the Implied
                   3 Warranty of Fitness for a Particular Purpose and Breach of the Implied Warranty of
                   4 Merchantability.
                   5        12.    As described in the previous paragraph of this Complaint, the Leafstedt
                   6 Suit was, in every common understanding of the term, a classic product liability case
                   7 based on alleged bodily injury due to an allegedly defective consumer product.
                   8 Although the Great American Policy included a list of excluded product types,
                   9 presumably those which are determined to be uniquely dangerous or otherwise
              10 regulated, there was no indication that anything about this injury and this product
              11 were outside the mutual, reasonable and ordinary expectations of the parties to the
              12 Great American Policy, Arovast and Great American.
              13            13.    Arovast therefore had every reason to believe that the Leafstedt Suit
              14 would be covered pursuant to the terms and conditions of the Great American Policy.
              15 And, Arovast is informed and believes, and therefore alleges, that the first five claims
              16 for relief in the Leafstedt Suit would easily, clearly and reasonably be entitled to
              17 coverage, including for both defense and indemnity, under the Great American Policy
              18 and as mutually understood by the parties thereto.
              19            14.    In the Leafstadt Suit, the plaintiff also included a sixth Claim for Relief
              20 asserting that, under the Colorado Consumer Protection Act, it was a deceptive trade
              21 practice if a business “represents that goods . . . are of a particular standard, quality
              22 or grade . . . if he knows or should know they are of another.” The Leafstadt Suit
              23 alleges, just as it did in the previous claims for relief, that if the underlying plaintiff
              24 had been warned regarding the alleged defects with the product, he would not have
              25 purchased it and would not have been injured.
              26            15.    Arovast timely tendered the Leafstadt Suit to Great American pursuant
              27 to the terms of the Great American Policy. Arovast is informed and believes that
              28 Great American did not request any other information from Arovast prior to sending
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                4
                                                           Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 5 of 12 Page ID #:5



                   1 a letter, in response to the tender, stating that Great American had concluded that
                   2 there is no coverage for the claims set forth in the Leafstadt Suit.
                   3         16.   By letter dated March 11, 2021 (“Denial Letter”), Michelle James, a
                   4 Senior Claims Representative with Great American Risk Solutions responded, on
                   5 behalf of Great American, to the tender of the Leafstadt Suit by Arovast. The letter
                   6 concluded that “Great American must respectfully disclaim coverage for Arovast
                   7 based upon the Exclusion of Claims and Suits Alleging Infringement of Intellectual
                   8 Property or Unfair Competition endorsement contained in the Policy.” This was the
                   9 sole ground for denial of coverage specified by Great American.
              10             17.   Arovast contends that reliance upon the alleged exclusion for “Suits
              11 Alleging Infringement of Intellectual Property or Unfair Competition,” as a basis to
              12 deny coverage for the Leafstadt Suit, is not supported by the facts and/or the law for
              13 one or more of the following reasons:
              14                   a.     The exclusion does not actually apply in the circumstances
              15             presented because the Leafstadt Suit allegations haveno proper relationship to
              16             Intellectual Property or Unfair Competition;
              17                   b.     The exclusion does not actually apply because it was not properly
              18             made a part of the Great American Policy;
              19                   c.     The exclusion does not actually apply because it would make
              20             coverage for all product liability claims illusory since standard product liability
              21             allegations, in virtually every state, would constitute potential allegations
              22             under statutes similar to the Colorado Consumer Protection Act.
              23                   d.     The exclusion does not actually apply because it is contrary to the
              24             objective reasonable expectations of an insured and there is a failure to disclose
              25             such exclusion in a manner sufficient to bring it to the attention of an insured;
              26                   e.     The exclusion was drafted and included in a manner which was
              27             intended to hide its existence from an objectively reasonable insured;
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                 5
                                                            Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 6 of 12 Page ID #:6



                   1               f.    The exclusion was written so as to be vague and ambiguous and
                   2         deceptive such that a reasonable insured would be objectively unable to
                   3         understand the intended scope of the exclusion;
                   4               g.    Discovery in this matter is continuing and Arovast reserves the
                   5         right to make any other appropriate argument regarding the exclusion.
                   6         18.   Arovast denies that it is liable for the damages alleged in the Leafstadt
                   7 Suit.
                   8         19.   However, Arovast affirmatively alleges that it is entitled to the payment,
                   9 by Great American, of all reasonable and necessary defense costs and, if ultimately
              10 necessary, whether for settlement or judgment, indemnity, under the Great American
              11 Policy.
              12             20.   Upon receipt of the tender from Arovast, Great American had not only
              13 the right, but the also the duty, to fully and timely investigate the Leafstadt Suit and,
              14 only after obtaining all of the factual and legal authority which it felt was appropriate,
              15 to make an appropriate and legally sufficient coverage determination.                 Great
              16 American knew that if it denied coverage it was precluded from raising any ground
              17 in support of that denial unless it believed, in good faith, that it could judicially prove
              18 such ground based on the facts in its possession at the time of the denial.
              19             21.   Arovast is informed and believes, and therefore alleges, that Great
              20 American assigned responsibility for handling of the insurance claim for the
              21 Leafstadt Suit to Michelle James. Arovast is informed and believes, and therefore
              22 alleges, that the matter was assigned to Michelle James because she was the most
              23 experienced claims handler for product liability claims, and because she was familiar
              24 with California law as it applied to interpretation of insurance policies, and because
              25 she had the knowledge and experience to make strategic decisions regarding
              26 coverage, and because she had the authority to act on behalf of Great American in
              27 confirming or denying coverage and because she had the ability to fully and clearly
              28 communicate such coverage decisions for the strategic benefit of Great American
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                6
                                                           Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 7 of 12 Page ID #:7



                   1 and to know that she was intentionally waiving certain items by her strategic
                   2 decisions.
                   3        22.   Arovast is informed and believes, and therefore alleges, that Great
                   4 American considered all facts, evidence and other information which it believed was
                   5 necessary and appropriate to make a full coverage determination. Arovast is further
                   6 informed and believes, and therefore alleges, that Great American obtained full and
                   7 complete cooperation from Arovast in that Arovast was ready, willing and able to
                   8 respond to any requests for documents and/or requests for access to individuals who
                   9 would have additional information which might be relevant to the coverage
              10 investigation. Great American did not request any further information from Arovast,
              11 prior to issuing its coverage decision, because Great American made a determination
              12 that it already had all the evidence which it believed it needed to make a legally
              13 binding coverage decision, including its decision to waive any matters which were
              14 not fully investigated or which were represented in a certain manner.
              15            23.   The Denial Letter purported to reserve the right to assert other and
              16 different grounds for limiting and/or denying coverage if it were determined that the
              17 sole ground stated in the Denial Letter did not actually bar coverage. However, Great
              18 American did not undertake to investigate those grounds or to explain how or if they
              19 would have any potential or actual application to the Leafstadt Suit. Arovast is
              20 informed and believes that Michelle James was aware of the law and procedure and
              21 the policies and procedures of Great American regarding the handling of claims and
              22 that, for strategic reasons and not due to negligence or lack of knowledge, she made
              23 a number of tactical decisions, within the course and scope of her authority on behalf
              24 of Great American, which was ratified by the sending of the Denial Letter which
              25 represented an intention to waive the right to assert any defense to coverage which
              26 was not properly investigated and explained in the Denial Letter.
              27            24.   By its wrongful denial of coverage, Great American has breached the
              28 contract represented by the Great American Policy. Upon such breach Arovast is
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                              7
                                                         Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 8 of 12 Page ID #:8



                   1 relieved of any further obligation to provide notice to Great American or to otherwise
                   2 comply with most of the terms and conditions within the Great American Policy.
                   3        25.    Pursuant to California Insurance Code section 790.03(h), it is unlawful
                   4 for an insurer to: (2) fail to acknowledge and act promptly upon tender of a claim;
                   5 (3) fail to adopt and implement reasonable standards for prompt investigation and
                   6 processing of claims; (6) compel insureds, such as Arovast, to institute litigation to
                   7 recover amounts due; and (13) fail to promptly provide a reasonable explanation for
                   8 any denial of coverage.
                   9                            FIRST CLAIM FOR RELIEF
              10                               DECLARATORY JUDGMENT
              11            26.    Arovast realleges and incorporates herein by reference, as though set
              12 forth in full, paragraphs 1 through 25 of this Complaint.
              13            27.    Arovast has incurred costs of defense in relation to the Leafstadt Suit,
              14 which defense costs should properly be reimbursed by Great American, and such
              15 defense should be pursuant to the limits of the policy in effect for 2012 to 2013,
              16 where the retention is only $75,000 and as to which the Federal Excess Policy applies.
              17            28.    Great American has stated that there is no coverage for the Leafstadt
              18 Suit and has failed and refused to pay for the costs of defense reasonably and
              19 necessarily incurred by Arovast.
              20            29.    There is an actual and present controversy between Arovast and Great
              21 American regarding the extent of the obligations of Great American under the terms
              22 of the Great American Policy such that this Court should issue a declaratory judgment
              23 in favor of Arovast, and against Great American, finding that there is, at a minimum,
              24 a duty to reimburse Arovast for the costs of defense in the Leafstadt Suit and should
              25 further determine that, as a result of its wrongful denial of coverage, that Great
              26 American is obligated to pay for any settlement of the Leafstadt Suit.
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                8
                                                           Complaint
               Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 9 of 12 Page ID #:9



                   1                          SECOND CLAIM FOR RELIEF
                   2                             BREACH OF CONTRACT
                   3        30.    Arovast realleges and incorporates herein by reference, as though set
                   4 forth in full, paragraphs 1 through 25 of this Complaint.
                   5        31.    On or about March 11, 2021, and thereafter, Great American breached
                   6 the Great American Policy by failing and refusing, and continuing to fail and refuse,
                   7 to pay the full amount of all reasonable and necessary Defense Costs which were
                   8 incurred by Arovast in defense of the Leafstadt Suit.
                   9        32.    On or about March 11, 2021, an thereafter, Great American breached
              10 the Great American Policy by failing and refusing, and continuing to fail and refuse,
              11 to pay the full amount of any settlement or judgment, thereby obligating Arovast to
              12 continue to defend the action and potentially exposing Arovast to a judgment in
              13 excess of the policy limits, for which Great American would therefore be liable.
              14            33.    Arovast has been damaged in the amount of unreimbursed defense costs
              15 which it incurred in the course of responding to and defending the Leafstadt Suit.
              16 Arovast has also been foreseeably damaged by other consequential damages which
              17 it has incurred as described herein, and subject to proof. Arovast does not know the
              18 precise amount thereof, but Arovast is informed and believes, based on defense costs
              19 already incurred, and therefore alleges, that the total amount in dispute will be in
              20 excess of $75,000 above and beyond the retention amount.
              21                               THIRD CLAIM FOR RELIEF
              22                              BREACH OF THE COVENANT
              23                         OF GOOD FAITH AND FAIR DEALING
              24            34.    Arovast realleges and incorporates herein by reference, as though set
              25 forth in full, paragraphs 1 through 25 of this Complaint.
              26            35.    Great American was obligated to and must pay for defense costs and
              27 indemnity (settlement or judgment) incurred by Arovast in defense of the Leafstadt
              28 Suit.
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               9
                                                          Complaint
             Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 10 of 12 Page ID #:10



                   1         36.   The denial of coverage by Great American was unreasonable because
                   2 the reason stated did not preclude coverage and therefore did not preclude a duty to
                   3 defend and Great American’s conduct in asserting that there was no coverage
                   4 therefore constitutes a tortious breach of the covenant of good faith and fair dealing.
                   5         37.   As a result of the breaches by Great American, Arovast has incurred
                   6 substantial financial obligations to pay amounts for defense costs which amounts are
                   7 properly covered under the Great American Policy, and potentially to pay the amount
                   8 of any settlement or judgment which might be incurred. Arovast also contends that
                   9 Arovast is entitled to the payment of interest from the date on which Great American
              10 should have reimbursed Arovast.
              11             38.   As a further proximate result of the breaches by Great American,
              12 Arovast has been required to expend attorney’s fees and costs for experienced
              13 insurance coverage litigation counsel to obtain the insurance policy benefits to which
              14 it was entitled under the Great American Policy. Pursuant to the principles of
              15 Brandt v. Superior Court, Arovast is entitled to reimbursement of such amounts from
              16 Great American. Arovast is informed and believes, and therefore alleges, that the
              17 reasonable value of such damages, which will continue through the trial in this
              18 matter, will exceed the jurisdictional minimum of this Court.
              19             39.   The conduct of Great American in denying coverage based on a single
              20 exclusion which does not bar a duty to defend, and which was undertaken without a
              21 proper legal and/or factual basis, is contrary to the applicable legal principles, and is
              22 therefore conduct which is fraudulent, malicious or which, at a minimum, evidences
              23 a conscious disregard for the rights of Arovast. Moreover, Arovast is informed and
              24 believes, and therefore alleges, that such conduct is the regular business practice of
              25 Great American and has been utilized against other parties insured by Great
              26 American. Great American should therefore be required to pay punitive damages for
              27 the purpose of attempting to deter future unlawful conduct by them in an amount
              28 subject to determination by the trier of fact.
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                10
                                                           Complaint
             Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 11 of 12 Page ID #:11



                   1        WHEREFORE, Arovast prays for judgment as follows:
                   2        ON THE FIRST Claim for Relief:
                   3        1.    For a Declaratory Judgment in favor of Arovast and against Great
                   4 American on every issue properly brought before this Court.
                   5        2.    Such other and further Declaratory Judgment as may appear proper at
                   6 the time of determination.
                   7        ON THE SECOND Claim for Relief:
                   8        3.    For all unreimbursed defense costs incurred by Arovast which amounts
                   9 are properly covered under the Great American Policy which amount will be in
              10 excess of $75,000.
              11            4.    For interest on sums which were not timely paid to Arovast.
              12            5.    For all other damages incurred by Arovast as a result of any breach of
              13 contract.
              14            ON THE THIRD Claim for Relief:
              15            6.    For attorney’s fees and costs incurred in this matter pursuant to the
              16 principles of Brandt v. Superior Court.
              17            7.    For punitive damages, subject to proof.
              18            ON ALL Claims for Relief:
              19            8.    For interest on all sums where properly owed.
              20            9.    For costs of suit incurred herein.
              21            10.   For such other and further relief as the court may deem just.
              22 DATED: March 31, 2021                      BROWER LAW GROUP
                                                            A Professional Corporation
              23
              24
                                                            By: /s/ by ECF
              25                                                         STEVEN BROWER
                                                                        Attorneys for Plaintiff
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               11
                                                          Complaint
             Case 8:21-cv-00596-DFM Document 1 Filed 03/31/21 Page 12 of 12 Page ID #:12



                   1                            DEMAND FOR JURY TRIAL
                   2         Arovast hereby demands a trial by jury as to each claim and/or issue as to
                   3 which it is so entitled.
                   4 DATED: March 31, 2021                 BROWER LAW GROUP
                                                           A Professional Corporation
                   5
                   6
                                                           By: /s/ by ECF
                   7                                                    STEVEN BROWER
                                                                       Attorneys for Plaintiff
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                              12
                                                         Complaint
